Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2020

                                     No. 04-19-00381-CV

                           IN THE INTEREST OF J.O., A CHILD

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01006
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

         The parties have filed an agreed motion to expedite this court’s mandate in this appeal.
The motion is GRANTED, and the clerk of the court is DIRECTED to issue this court’s mandate
in this appeal contemporaneously with the issuance of this order. See TEX. R. APP. P. 18.1(c).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court